—In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of Islip, dated August 11, 1998, which denied site plan approval, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Berler, J.), entered March 9, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contentions, the reasons stated by the respondent planning board for denying approval of the site plan, including, inter alia, the detrimental impact on, and potential danger to, the use, value, and enjoyment of the surrounding properties because of the lack of required and adequate on-site parking, were supported by substantial evidence in the record (see, Matter of Calvi v Zoning Bd. of Appeals, 238 AD2d 417; Bongiorno v Planning Bd., 143 AD2d 967; Moriarty v Planning Bd., 119 AD2d 188; Town Law § 274-a). Accordingly, the proceeding was properly dismissed. Ritter, J. P., Altman, Krausman and McGinity, JJ., concur.